Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheer (US 6,030,155).
Regarding claim 1, Sheer discloses a drilling tool comprising: a cutting insert 18,20, wherein the cutting insert 18,20 has a cutting edge at a front end portion (See Figure 1); a main body 14, wherein the main body is mounted with the cutting insert 18,20; a hollow discharge channel 37 (Note: channels 37 discharge coolant to the main body), wherein the hollow discharge channel 37 is formed inside the main body 14 (See Figures 1 and 5), and a curved surface 24 formed inside the main body 14 for guiding a chip in a direction towards a base end portion opposite to the front end portion (See Figures 4 and 2a), the curved surface 24 extending rearward from behind the cutting insert 18,20 to the discharge channel 37 (See Figures 1 and 5); wherein the curved surface 24 has a helical shape around the rotation axis of the drilling tool (Col. 7, Lines 1-3).
Regarding claim 2, Sheer discloses wherein the hollow discharge channel 37 is formed between a rotation axis of the drilling tool and the outer circumferential surface (See Figure 5).
Regarding claim 3, Sheer discloses wherein the curved surface 24 is an inclined surface configured to apply an urging force on the chip in a direction towards the base end portion during rotation of the drilling tool (Note: chips formed during machining travel along the curved surface during operation).
Regarding claim 5, Sheer discloses wherein the curved surface 24 has a concaved shape in a cross section perpendicular to the rotation (See Figure 4).
Regarding claim 6, Sheer discloses wherein the drilling tool is provided with a plurality of cutting inserts 18,20, and a plurality of discharge channels 37 being formed to extend from the front end portion to the base end portion (See Figure 5) and connecting with each other during extending (Note: the discharge channels merge together towards the proximal end of the drill), and the number of the discharge channels are same as the number of the cutting insert (Note: sheer discloses two cutting inserts 10 and 18 as well as two discharge channels 37).
Regarding claim 7, Sheer discloses the plurality of discharge channels 37 are axisymmetrical about the rotation axis of the drilling tool as a center (See Figure 5).
Regarding claim 8, Sheer discloses wherein the drilling tool further comprises a supporting member 12, the supporting member is mounted on the base end portion 10 of the main body and supports the main body (See Figures 1 and 5), and is provided with a hollow flow channel 36 in communication with the discharge channel 37 of the main body 14 (See Figure 5).
Regarding claim 9, Sheer discloses wherein the drilling tool further comprises a cutting oil feed passage 30,32 for feeding cutting oil (See Figure 5; Note: the passages 30 and 32 are fully capable of feeding cutting oil).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheer (US 6,030,155) in view of Wang (US 2015/0328696).
Regarding claim 10, Sheer discloses the drill of claim 9 as set forth above.  Sheer does not disclose wherein the cutting oil feed passage comprises a cutting oil feeding groove formed on a peripheral surface of the main body.  Wang discloses a drill having cutting oil feed passages 15,17 that include a cutting oil feeding groove 16 (Note: the passages 15,16 are fully capable of transporting cutting oil) formed on a peripheral surface of a main body (See Figure 6).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Sheer, in view of Wang, to include a cutting oil feeding groove formed on a peripheral surface of the main body in order to prevent tool deflection and drilling vibration during operation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722